Citation Nr: 0833912	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-22 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to an increased rating for residuals of a 
right wrist contusion with arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to May 
1957. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and September 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2008, the veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  There is no competent medical evidence linking carpal 
tunnel syndrome to active service.

2.  There is no competent medical evidence indicating that 
the veteran's carpal tunnel syndrome is related to his 
service-connected residuals of a right wrist contusion with 
arthritis.  

3.  The veteran's residuals of a right wrist contusion with 
arthritis do not manifest in ankylosis. 




CONCLUSION OF LAW

1.  The criteria for the establishment of service connection 
for carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007). 

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a right wrist injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5215 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in May 2007 and August 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  With regard to his claim for an increased rating, the 
letters advised the veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing his symptoms, and/or to 
submit his own statement completely describing his symptoms, 
their frequency and severity, and any additional disablement 
his condition causes.  March 2006 and October 2006 letters 
additionally advised the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notices also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
letters further notified the veteran of the evidence needed 
to establish an effective date.  The veteran was furnished 
the applicable rating criteria and regulations governing 
extraschedular entitlement in the November 2007 statement of 
the case.  The case was thereafter readjudicated in February 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA medical records and VA 
examination reports.  Moreover, in several correspondences, 
the latest being dated in May 2008, the veteran, through his 
representative, requested that the appeal be decided based on 
the evidence of record as he had no additional evidence to 
submit. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing statements and 
testimony regarding the impact of his disability on his daily 
life and employment, as well as the basis for his belief that 
carpal tunnel syndrome should be service connected.  Thus, 
the veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881; see also Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Further, certain chronic diseases, 
including organic diseases of the nervous system, may be 
presumed to be service connected if they manifest to a degree 
of 10 percent or more within one year of discharge from 
qualifying service.  38 C.F.R. §§ 3.307, 3.309 (2007). 

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 
 
Initially, the Board points out that the service treatment 
records are negative for complaints or findings of carpal 
tunnel syndrome or any nerve injury to the right arm.  The 
Board additionally notes that the veteran's carpal tunnel 
syndrome was not diagnosed until approximately fifty years 
after service.  However, the veteran's argument in bringing 
this claim is that his carpal tunnel syndrome results from 
his service-connected residuals of a right wrist contusion 
with arthritis.   

The veteran was first noted as having carpal tunnel syndrome 
during March 2006 in the context of having a VA compensation 
and pension examination.  The examiner indicated that the 
veteran was sent for a neurological examination due to 
complaints of a possible peripheral nerve injury to the 
traumatized right wrist.  The veteran indicated that he had 
numbness in the back of his right wrist for years, but that 
there was no weakness or cramping reported.  On physical 
examination, there was no atrophy and the sensory examination 
was normal except for decreased temperature on the dorsal 
side in a non-dermatomal distribution.  Motor strength was 
reported as normal with reflexes at 2+ and symmetric 
bilaterally.  Following nerve conduction studies, the 
examiner indicated that the results of an Electromyography 
(EMG) were consistent with a diagnosis of bilateral carpal 
tunnel syndrome.  The examiner indicated that the veteran's 
carpal tunnel syndrome was not likely to be related to his 
(service-connected) traumatic arthritis due to the fact that 
his right and left sides were equally affected.  

The Board notes that the only evidence providing a nexus 
between the veteran's carpal tunnel syndrome and his service-
connected condition are his contentions.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the veteran's claim must be 
denied as there is no objective evidence relating his carpal 
tunnel syndrome to service or any service-connected 
condition.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The veteran's residuals of a right wrist injury have been 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
5010-5215. 
 
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  The Board notes that by x-ray evidence taken 
September 2007, the veteran was diagnosed with moderately 
severe osteoarthritis of the first carpometacarpal joint.  
However, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), degenerative arthritis is rated based on limitation 
of motion of the affected joint.   
 
Limitation of motion of the wrist is addressed under 
Diagnostic Code 5215.  A 10 percent rating represents the 
maximum available benefit under that Code.  Thus, the veteran 
is in receipt of the maximum evaluation assignable for 
limitation of motion.  To warrant a higher rating, the 
evidence must demonstrate favorable ankylosis (frozen joint) 
in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  The Board notes that the veteran 
reported during his September 2007 VA examination giving way, 
pain, inflammation and weakness with weekly flare-ups of his 
right wrist disability.  However, on objective examination 
the examiner reported that there was no joint ankylosis 
present and the veteran's dorsiflexion was noted as 0 to 77 
degrees with no additional loss of motion on repetitive use.  
Palmar flexion was 0 to 57 degrees.  Subsequent motion was 
reported as 0 to 35 degrees, although it appears this was 
ulnar deviation, not another evaluation of dorsiflexion as 
stated, because radial deviation was thereafter reported to 
be 0 to 52 degrees.  Additionally, the examiner thereafter 
reported that the veteran had some crepitation on ulnar 
deviation.  Regardless, the veteran clearly has motion in his 
wrist, and such is not ankylosed.  Thus, the veteran's 
complaints are adequately addressed by the 10 percent 
evaluation assigned.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level for his 
service connected right wrist contusion with arthritis, and 
provides for a higher evaluation for ankylosis.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
In any event, the evidence does not reflect marked 
interference with employment or frequent hospitalization as a 
result of his service-connected disability.  In this regard, 
the veteran suffers from a nonservice connected carpal tunnel 
syndrome impacting his hands, and the veteran is retired from 
law enforcement.  Thus, marked interference with employment 
due to his service connected wrist contusion with arthritis 
is not shown, nor has he been recently hospitalized for such.  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.

Entitlement to an increased rating for residuals of a right 
wrist contusion with arthritis, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


